Mr. Justice Paxson
delivered the opinion of the court,
If the bank had brought suit against the plaintiffs in error as the last endorsers and recovered against them, it is clear the latter could not have recovered against Patterson upon his endorsement, nor could they have recovered against him upon the ground that he (Patterson) was bail or security for' Gemmill, the maker of the note. This by reason of the Statute of Erauds and Perjuries. Can it make any difference in principle that Patterson having been compelled to pay the bank now sues the plaintiffs as payees and prior endorsers ? We think not. It makes no difference as regards the effect of the Statute of Erauds and Perjuries, whether he stands in the attitude of plaintiff or defendant. To sustain himself in either position he must show by parol that Patterson was security for Gemmill. It requires no argument to show that this would be a violation of the statute.
Judgment affirmed.